865 F.2d 1258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold C. LEWIS, Plaintiff-Appellant,v.INMATE GRIEVANCE BOARD, Defendant-Appellee.
No. 88-7742.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 21, 1988.Decided:  Dec. 5, 1988.

Harold C. Lewis, appellant pro se.
Before JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Harold C. Lewis, a state prisoner, submitted his notice of appeal to prison authorities outside the 30-day period established by Fed.R.App.P. 4(a)(1).1   It was therefore untimely.   See Houston v. Lack, 56 U.S.L.W. 4728 (U.S. June 24, 1988) (No. 87-5428).  In addition, he failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).


2
The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal for lack of jurisdiction.


3
In his notice of appeal, appellant seems to state that he would like a second chance to present his case more effectively to the district court.  We note that the dismissal of appellant's suit was without prejudice and he may therefore file a new complaint if he so desires.


4
We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


5
DISMISSED.



1
 For the purposes of this appeal, we assume that the date Lewis placed on the notice of appeal is the earliest date he would have submitted it to prison authorities